Order entered August 1, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00027-CV

          IN THE ESTATE OF BASKIN CULPEPPER, DECEDENT

                  On Appeal from the Probate Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. PR-17-01307-2

                                  ORDER

      We ORDER appellant’s amended brief received on June 13, 2022 filed as of

the date of this order. Appellee’s brief is due THIRTY DAYS from the date of

this order.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE